Citation Nr: 0916543	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 
percent for myofascial restriction syndrome of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to October 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2006 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2009, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008). A transcript of the hearing is associated 
with the claims file.

The issue of entitlement to a disability rating in excess of 
20 percent for myofascial restriction syndrome of the lumbar 
spine is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

The Veteran has tinnitus that is etiologically related to 
service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R.    § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that he is entitled to service 
connection for tinnitus because it developed in service as a 
result of noise exposure coincident to his service as a 
cavalry scout.

Service treatment records do not show that the Veteran 
complained of tinnitus during service, and the Veteran 
acknowledged that during service he did not seek treatment 
for the disability.  However, the Veteran is competent to 
describe his in-service exposure to loud noises and the onset 
of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board has no reason to question the credibility of his 
hearing testimony concerning the onset of his tinnitus or his 
in-service noise exposure.  In this regard, the Board notes 
that service records are consistent with the Veteran's 
account of his in-service duties.  

Post service medical records indicate that the Veteran was 
afforded a VA audiology examination in October 2006 regarding 
his claimed tinnitus.  During the examination, the Veteran 
reported a constant tinnitus in his right ear, which he 
described as sounding like humming.  He reported the onset of 
tinnitus was somewhere around 1997.  The Veteran also told 
the examiner that he was a cavalry scout while in the 
service, and participated in machine gun training and was 
around Bradley guns, reportedly wearing hearing production.  
Post service noise exposure was reported to be negative 
occupationally.  Recreationally, the Veteran stated he had 
been hunting without hearing protection and had been target 
shooting while wearing hearing protection.  The Veteran also 
has done motorcycling and snowmobiling.  The examiner 
diagnosed the Veteran with constant tinnitus in the right 
ear.  Based upon review of the Veteran's file and the 
examination interview, however, the examiner concluded that 
it is less likely than not that the Veteran's tinnitus is 
related to his military service.  The examiner's rationale 
was that the Veteran's service treatment records are silent 
for any indication of tinnitus, hearing loss, or auditory 
pathology, and the Veteran has had significant recreational 
noise exposure.

During his January 2009 Board hearing, the Veteran confirmed 
that he used to ride snowmobiles and a motorcycle, but that 
he wore a helmet for both of these activities and they were 
not very loud.  He also admitted that he has not used hearing 
protection during hunting, but he testified that he has only 
shot his weapon 4 times in the past 9 years.  The Veteran 
instead attributes his current tinnitus to service weapons 
training exercises, which he completed without the use of 
hearing protection.

As noted above, the Board finds the testimony of the Veteran 
concerning the onset and continuous nature of his tinnitus to 
be credible.  Therefore, the VA examiner's opinion, which is 
based in part on the absence of documentation of tinnitus in 
the service treatment records, is of minimal probative value. 

In light of the credible testimony establishing that the 
Veteran was exposed to excessive noise in service, that he 
began experiencing tinnitus in service, and that he has 
continued to experience tinnitus since his release from 
active duty, the Board's finds that  the evidence supporting 
the claims is at least in equipoise with 
that against the claim.  In such cases, the benefit of any 
such doubt is to 
be given to the Veteran.  Accordingly, service connection for 
tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his low back disability, currently 
evaluated as 20 percent disabling, warrants a higher rating.  
The medical evidence of record indicates that the Veteran 
suffers from myofascial restriction syndrome of the lumbar 
spine as well as degenerative disc disease and related 
radiculopathy of the lower extremities.  The report of a VA 
examination in November 2006 contains an examiner's opinion 
that the majority of the Veteran's low back pain is related 
to his degenerative disc disease.  While the November 2006 
examiner found that the degenerative changes of the Veteran's 
low back cannot be attributed to service, the Veteran's 2009 
Board hearing testimony indicates that he believes his 
degenerative disc disease is attributed to in-service injury, 
and not to a post-service vehicle accident.  

The record confirms that the Veteran is service-connected for 
myofascial restriction syndrome, but not for degenerative 
disc disease.  Prior rating decisions reference that 
degenerative changes of the Veteran's lumbar spine cannot be 
attributed to service.  However, the record fails to 
demonstrate that the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
has been adjudicated.

The issue of entitlement to an increased rating for myofacial 
restriction syndrome is inextricably intertwined with the 
Veteran's claim for service connection for degenerative disc 
disease.  Therefore, the Board finds that the originating 
agency must develop and adjudicate this issue before the 
Board decides the Veteran's claim for a higher rating for 
myofascial restriction syndrome.  A decision is thus deferred 
pending the outcome of the Board's remand.

Moreover, although previous VA examination attributes certain 
low back symtomatology to the Veteran's non-service connected 
degenerative disc disease, the Board believes that a new VA 
examination is warranted to definitively determine the 
etiology of any current degenerative disc disease of the 
lumbar spine.

In addition, during the January 2009 Board hearing, the 
Veteran indicated that further VA treatment records, 
including treatment records from the VA Pain Clinic, have not 
yet been obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
Veteran all required notice in response 
to his claim for service connection for 
degenerative disc disease and any 
additional notice required in response to 
his claim for an increased rating for low 
back disability.

2.  Then, it should obtain a copy of any 
pertinent records identified but not 
provided by the Veteran, to include 
records from the VA Pain Clinic.  If it 
is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence

3.  Then, the Veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of all 
currently present disorders of the 
Veteran's low back.  The claims folder 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on examination results and a review 
of the claims folder, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
Veteran's low back (other than myofascial 
restriction syndrome) as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the Veteran's active service 
or was caused or chronically worsened by 
service-connected disability.  

The examiner should also provide all 
information required for rating purposes, 
and to the extent possible, the examiner 
should distinguish the manifestations of 
service-connected disability from those 
of non service-connected disability.

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted

4.  Then, the RO or the AMC should 
adjudicate the claim of entitlement to 
service connection for degenerative disc 
disease of the lumbar spine.  The Veteran 
should be informed of his appellate 
rights with respect to this decision.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim of an 
increased rating for low back disability.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


